Citation Nr: 1711058	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-28 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a back disorder, to include rheumatoid arthritis.

2. Entitlement to service connection for a neck disorder, to include rheumatoid arthritis.

3. Entitlement to service connection for lung cancer.

4. Entitlement to service connection for a left ear hearing loss disability.

5. Entitlement to service connection for a right ear hearing loss disability.  

6. Entitlement to service connection for tinnitus.

7. Whether the Veteran's countable income was excessive for the purpose of establishing eligibility for nonservice-connected pension benefits for the period from February 7, 2008 to April 3, 2008.  

8. Whether the Veteran's countable income is excessive for the purpose of establishing eligibility for nonservice-connected pension benefits for the period since April 3, 2008.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2011, the Board remanded the appeal for additional development.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for lung cancer, a right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The preponderance of the evidence is against finding that any currently diagnosed back disorder, to include rheumatoid arthritis, is related to active service or events therein; and there is no evidence of lumbar arthritis manifested to a compensable degree within one year following discharge from active service.

2. The preponderance of the evidence is against finding that any currently diagnosed neck disorder, to include rheumatoid arthritis, is related to active service or events therein; and there is no evidence of cervical arthritis manifested to a compensable degree within one year following discharge from active service.  

3. The Veteran does not meet the criteria for a left ear hearing loss disability for VA purposes.  

4. For the period from February 7, 2008 to April 2, 2008, the Veteran had no source of income.  

5. For the period from April 3, 2008, the Veteran had recurring monthly income in the amount of $1,277.00 and his annual countable income exceeded the maximum annual pension rate.  


CONCLUSIONS OF LAW

1. A back disorder, to include rheumatoid arthritis, was not incurred during active service nor may arthritis be presumed to have been incurred therein. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  

2. A neck disorder, to include rheumatoid arthritis, was not incurred during active service nor may arthritis be presumed to have been incurred therein. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

3. A left ear hearing loss disability was not incurred or aggravated during active service, nor may a sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2016). 

4. For the period from February 7, 2008 to April 2, 2008, the criteria for nonservice-connected pension payments were met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2016).

5. For the period from April 3, 2008, the criteria for nonservice-connected pension payments have not been met. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain specified chronic diseases, such as arthritis and other organic diseases of the nervous system, to include a sensorineural hearing loss, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

	Back and neck disorders, to include rheumatoid arthritis

In his February 2008 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran claimed entitlement to service connection for back and neck disorders to include arthritis and chronic pain. He reported that these disabilities began in September 1989, and that arthritis dates from October 2006. In September 2008, the RO denied entitlement to service connection for rheumatoid arthritis of the back and neck. The Veteran disagreed with the decision and subsequently perfected this appeal.  

Service treatment records do not document any complaints or findings relating to the back or the neck. On separation examinations in February and May 1972, the Veteran's spine was reported as normal on clinical evaluation.  

Records from the Social Security Administration show disability beginning in July 2006 with a primary diagnosis of cervical disc disease.  

A September 5, 2006 consultation report from a private hospital shows the Veteran had a history of well controlled rheumatoid arthritis. A September 28, 2006 pain management consultation report shows the Veteran presented with a history of neck pain since July 2006. He denied any prior injury or illness predating his pain syndrome. Following examination and diagnostic testing, assessment was (1) cervical facet syndrome; (2) cervical disk displacement without myelopathy; and (3) cervical degenerative disk disease.

A November 2006 VA record indicates the Veteran woke up one August morning with a very stiff neck and pain and was unable to turn his neck. The assessments were (1) spondylosis and degenerative joint disease as per magnetic resonance imaging; (2) cervicalgia - stiff neck; and (3) myofascial pain involving the neck and upper back.  

A February 2008 consultation report contained in the Social Security records notes the Veteran was self-employed until July 2006 when he developed severe neck and low back pain. Imaging studies show extensive degenerative changes of the cervical and upper thoracic spine. The impression was chronic disk disease of the cervical and upper thoracic spine.  The examiner opined that the appellant likely had something similar in the lumbar spine.  The examiner did not find obvious cervical or lumbar radiculopathy.  

A February 2008 case analysis contained in the Social Security records indicated the Veteran had cervical disc disease and spinal stenosis.  He did not have rheumatoid arthritis.  

The Veteran underwent a VA general medical examination in June 2008. He reported chronic back and neck problems due to chronic arthritis. The diagnosis was a chronic cervical and lumbar spine problem, treated with analgesics and anti-inflammatory.  

On review, there appears to be some disagreement as to whether the Veteran has rheumatoid arthritis. Regardless, evidence of record establishes disorders of the back and neck and thus, there is evidence of current disability.  

As set forth, there were no complaints related to the back or neck noted during service and there is no evidence of arthritis manifested to a compensable degree within one year following discharge from active duty. In his original claim, the Veteran reported problems beginning in 1989 and 2006. Medical evidence shows the acute onset of symptoms in 2006. Significantly, the record does not contain competent evidence showing, or even suggesting, that the currently diagnosed disorders are related to active service or events therein.  While the appellant argues that these disabilities are related to service, as a lay person untrained in the field of medicine he is not competent to offer an opinion addressing the etiology of either his cervical or lumbar disorders.  The claims are denied.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102.  

	Left ear hearing loss

In September 2008, the RO denied entitlement to service connection for bilateral hearing loss. The Veteran disagreed with the decision and perfected this appeal. The Board will address each ear separately.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Review of service treatment records shows that a left ear hearing loss was documented on the June 1970 enlistment examination (puretone threshold of 55 at 500 and 1000 Hertz). Audiometric findings at separation did not show a hearing loss disability for VA purposes on the left. See 38 C.F.R. § 3.385.  

In June 2008, the Veteran underwent a VA audiometric examination. He presented with a complaint of hearing loss that was speculated to have been incurred in the military. Audiometric findings in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 25, 30, and 35 respectively. Speech discrimination testing using the Maryland CNC test was 100 percent in the left ear. The examiner stated that for VA purposes, the Veteran's hearing loss in the left ear did not meet VA's criteria for disability.  

In November 2011, the Board remanded the claim so that another examination could be scheduled. Information in the claims folder indicates the examination was scheduled for December 2013 but the Veteran failed to report. When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655 (2016).  

The Veteran has not reported good cause for missing the examination and he has not requested to reschedule.  

Evidence of record does not show that the Veteran meets VA's criteria for a hearing loss disability in the left ear. Without a current disability, service connection may not be established. Brammer v. Derwinski,3 Vet. App. 223 (1992).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

	Nonservice-connected pension benefits

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23. 

Basic entitlement to pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4); 38 U.S.C.A. § 1521(a), (b). The maximum annual pension rate is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23. 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272. Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271(a)(1). Exclusions from countable income are set forth at 38 C.F.R. § 3.272.

On February 7, 2008, the Veteran submitted a claim of entitlement to nonservice connected pension benefits. At that time, he reported having assets totalling $16.00 in cash and no income from any source.  

A letter from the Social Security Administration, received at the RO in June 2008, shows that the Veteran would receive $1,277.00 for March 2008 around April 3, 2008 and after that would receive $1,277.00 each month.  

In the September 2008 rating decision, the RO determined that the Veteran was permanently and totally disabled; however, in the accompanying award letter, the RO notified the Veteran that his income exceeded the maximum annual pension rate and thus, he did not qualify for monetary pension benefits. The income limit for a veteran without any dependents for the relevant period was $11,188.00. The Veteran disagreed with the decision and perfected this appeal.  

The Veteran meets the requisite service and disability requirements and the only question is whether his countable income is excessive.  

In May 2011, the representative argued that in denying pension due to excessive income, VA was counting income that the appellant did not receive until April 3, 2008. The representative contends the Veteran should have been awarded the maximum pension benefits based on no income effective March 1, 2008 and that the award should have not have been adjusted based on the receipt of benefits until May 1, 2008, which would allow for the payment of two months of pension benefits. 

As to exclusions, the appellant reported he had medical expenses. See 38 C.F.R. § 3.272. He submitted an April 2008 letter showing a debt to the VA Medical Center of $1,023.18 and a September 2008 bill for the VA Medical Center showing a current balance of $345.00. In his VA Form 9 received in August 2009, he reported that since February 2008 he had spent over $2800.00 on a single illness. On review, it is unclear when these expenses were paid. In February 2016, the RO asked the Veteran to submit unreimbursed medical expenses for the years 2008 to the present. To date, this information has not been received and the Board finds no basis for reducing his income for the periods in question.  

As set forth, the Veteran had no income at the time he filed his claim in February 2008. Had his claim been adjudicated that day, he would have been entitled to pension because his countable income did not exceed the maximum annual pension rate.  

For the period beginning April 3, 2008, however, the evidence shows the Veteran was in receipt of disability benefits and his income clearly exceeds the maximum annual pension rate.  Entitlement to pension from that date is denied.  


ORDER

Entitlement to service connection for a back disorder, to include rheumatoid arthritis, is denied.

Entitlement to service connection for a neck disorder, to include rheumatoid arthritis, is denied.  

Entitlement to service connection for a left ear hearing loss disability is denied.

For the period from February 7, 2008 to April 2, 2008, the Veteran's countable income was not excessive for the purpose of establishing eligibility for nonservice-connected pension benefits.  

Since April 3, 2008, the Veteran's countable income is excessive for the purpose of establishing eligibility for nonservice-connected pension benefits.  


REMAND

	Lung cancer

In September 2008, the RO denied entitlement to service connection for lung cancer. The Veteran disagreed with the decision and perfected this appeal.  

In his February 2008 claim and subsequent statements, the Veteran reported that he was sent from Okinawa to Vietnam from October to November 1971 to upgrade communcations. In November 2011, the Board remanded the claim to obtain complete service personnel records. The records were received and on review, they do not confirm service in Vietnam. They do show, however, that he was stationed at Kadena Air Force Base in Okinawa from March 1971 to March 1972.  

Service records show the Veteran was a radio operator and his report that he was sent to Vietnam to upgrade communications is arguably consistent with the circumstances of his service. In an effort to again assist the Veteran, the Board will remand the claim to try and determine whether the Veteran was receiving hazardous duty pay during that period of time. See 38 C.F.R. § 3.159 (2016).

	Right ear hearing loss and tinnitus

In September 2008, the RO denied entitlement to service connection for hearing loss and tinnitus. The Veteran disagreed with the decision and perfected this appeal.  

The Veteran underwent a VA audiometric examination in June 2008. Following audiometric examination and speech discrimination testing, the examiner indicated that for VA purposes, the hearing loss in the right ear met the criteria for disability. The examiner further stated that it was as likely as not the tinnitus was a symptom associated with the documented hearing loss, but did not provide an opinion addressing the etiology of the right ear hearing loss.  

In November 2011, the Board remanded the claim for a VA audiometric examination and opinion on hearing loss. The Board acknowledges that it denied service connection for left ear hearing loss based on the evidence of record since the Veteran failed to report for the scheduled VA examination. See 38 C.F.R. § 3.655.  As concerns the right ear, however, the 2008 examination showed a right ear hearing loss and the opinion was inadequate. Under these circumstances, the Board will remand for an opinion only.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Defense Finance and Accounting Service and ask them to review the Veteran's records for the period from October 1, 1971 to November 30, 1971, to determine if he was receiving hazardous duty pay. If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Return the June 2008 VA audiometric examination for addendum. The VBMS and Virtual VA folders must be available for review by the examiner. If the June 2008 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner. The examiner is requested to again review the evidence and opine as to whether it is at least as likely as not that the right ear hearing loss and tinnitus is related to active military service or events therein. If any right ear hearing loss is found to be at least as likely as not related to service, the examiner must also address whether it is at least as likely as not that the hearing loss causes or aggravates tinnitus. A complete rationale must be provided for any opinion offered.  

3. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for lung cancer, right ear hearing loss, and tinnitus. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


